~ Case 7:19-mj-00998 Document 1 Filed on 05/01/19 in TXSHJM§ fig QistrictCourt

m Istrict OfT
F"_ED exas

 

AO 91 (Rev. ll/l 1) Criminal Complaint

UNITED STATES DISTRICT COURT MAY 1 2019
for the
Southern District of Texas DaVld J. Bradley, Clerk
United States of America ) y
V. ' ) CaseNo. fv\ \q/OQ€ `

- )
Angel DeJesus Torres )
Defendant(s) )

CRIMINAL COMPLAIN\T

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 05/01/20] 9 in the county of Hidalgo in the Southern District of Texas, the defendant(s) violated: -

Code Section

Title 18, United States Code, Section 2252A (a)(Z)(A)

This criminal complaint is based on these facts:

See Attachment A

Continued on the attached sheet.

/'l'P rev eci AU§A" §`{":V‘-""\ 75"“£`/'
i§z:;i%€//a
Sworn to before me and signed in my presence.

§/r_l/‘;

Date

McAllen, Texas
City and State

 

Offense Description

Receipt of Child Pornography '

 

Complainant’s Signature

Scott Mclvér Special Agent

 

Printed name and title

%e¢/

§/Judge’ s signature

n. J. ott §/Hacker U. S. Magistrate Judge

 

/ _ Printed name and title

Case 7:19-mj-00998 Document 1 Filed on 05/01/19 in TXSD Page 2 of 2

A`|'l'ACH lVl E NT ”A"

_ On 0ctober 26, 2018, Homeland Security |nvestigations (HSl) Rio Grande Val|ey Child Exploitation

_ investigations Task Force (RGV CE|TF) Special Agent (SA) Joseph Baker began an internet investigation to
identify persons using peer-to-peer (PZP) software on the internet to traffic in child pornography. SA
Baker identified a computer, located at internet protocol (lP) address 24.175.83.99, offering to
participate in the distribution of images and videos of child pornography. Several videos were reviewed '
as representative samples, and they met the federal definition of child pornography. Subsequent
investigation revealed that |P address 24.175.83.99 was utilized from the residence located at 715 South
Salinas Boulevard, Donna, TX.

On Wednesday, l\/lay 1, 2019, the HS| RGV CE|TF executed a residential search Warrant at 715 South
Salinas Boulevard, Donna, TX. The search warrant was executed without incident and resulted in the
seizure of two (2) cell phones.

O.ne of the occupants of the residence, Angel Dejesus TORRES (DOB 01/01/1992), agreed to accompany
agents to the HS| l\/chllen office for an interview. During a post-|\/l`iranda interview, TORRES admitted to
downloading, receiving and possessing child pornography frequently for approximately 12 years.
Further, TORRES admitted to recently receiving and possessing child pornography on his LG`cell phone,
which he later told agents was hidden in a pillow case on his bed.

A forensic analysis yielded multiple image and video files of child pornography from the LG cell phone,
which TORRES admitted to downloading and receiving from multiple individuals. TORRES also stated he
was aware that it is illegal to download, receive and possess child pornography.

Assistant United States Attorney's Andrew Henning and Steven Belt were briefed, and Federa|
Prosecution was accepted. ’

